Smith, C. J.,
delivered the opinion of the court.
Conceding that appellee’s father was without authority to execute the promissory note in question, the evidence abundantly shows that he did have authority to purchase the goods, so that a recovery therefor may be had upon the itemized statement thereof filed with the note; and the peremptory instruction in favor of appellee was not warranted by the evidence, either upon the ground that the purchase was induced by fraudulent representations, or that the consideration for appellee’s promise to pay had wholly failed.

Reversed and remanded.